UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File Number: 000-23712 PROMOTORA VALLE HERMOSO, INC (Exact name of small business issuer as specified in its charter) FLORIDA 02-0755762 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1809 E. Broadway St, Suite 346, OVIEDO, FL 32765 (Address of principal executive offices) (Zip Code) (800) 377-2137 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x AtNovember 14, 2007, there were4,298,132 shares of Common Stock, $0.001 par value, outstanding. Traditional Small Business Disclosure Format (check one):Yes o No x PROMOTORA VALLE HERMOSO, INC. INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Consolidated Balance Sheet as of September 30, 2007 (Unaudited) 2 Consolidated Statements of Operations for theNine and Three Months Ended September 30, 2007 and 2006 (Unaudited) 3 Consolidated Statements of Stockholders' Equity (Deficiency) for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and2006 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 7-14 Item 2. Management's Discussion and Analysis or Plan of Operation 14-16 Item 3. Quantitative & Qualitative Disclosures about market risks 17 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity and Use of Proceeds 20 Item 3. Defaults Under Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 21 Exhibits 31.1 Exhibits 31.2 Exhibits 32.1 Exhibits 32.2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-KSB for the year ended December 31, 2006. The results of operations for the nine and three months ended September 30, 2007 and 2006 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 PROMOTORA VALLE HERMOSO, INC AND SUBSIDIARY CONSOLIDATED BALANCE SHEET (Unaudited) September 30, 2007 ASSETS Current Assets: Cash in bank $ 49,928 Accounts receivable - net 3,193 Other receivables 18,160 Costs of uncompleted contracts in excess of billings 732,574 Total Current Assets 803,855 Equipment - net 16,154 Land held for future development or sale 332,716 TOTAL ASSETS $ 1,152,725 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 176,944 Accrued expenses 57,737 Notes payable - related party 130,000 Customer advances 383,207 Total Current Liabilities 747,888 Commitments and Contingencies Stockholders'Equity: Common Stock, $ 0.001- par value -100,000,000 shares authorized; 3,964,710 shares outstanding 3,964 Paid-in-capital 8,801,279 Deficit (8,400,406 ) Total Stockholders' Equity 404,837 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,152,725 See notes to unaudited consolidated financial statements. 2 PROMOTORA VALLE HERMOSO, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Nine Months Ended For the Three Months Ended September 30, September 30, 2007 2006 2007 2006 Net Sales $ 228,140 $ 815,711 66,055 269,506 Costs and expenses: Cost of sales 134,542 482,476 34,287 215,928 Selling, general and administrative costs 209,223 179,489 69,997 (8,167 ) Compensatory element of commom stock issued for services 7,742,100 - 7,742,100 - 8,085,865 661,965 7,846,384 207,761 Income (loss) from operations (7,857,726 ) 153,746 (7,780,329 ) 61,745 Interest expense (28,626 ) (11,250 ) (5,030 ) (11,250 ) Income (loss) before provision for income taxes (7,886,352 ) 142,496 (7,785,359 ) 50,495 Provision for income taxes - (38,848 ) - (38,848 ) Net earnings (loss) $ (7,886,352 ) $ 103,648 $ (7,785,359 ) $ 11,647 Income (Loss)per common share - basic and diluted $ (3.98 ) $ 0.54 (3.74 ) $ 0.05 Weighted average common shares outstanding - basic and diluted 1,982,948 211,750 2,084,507 211,750 See notes to unaudited consolidated financial statements. 3 PROMOTORA VALLE HERMOSO, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) (Unaudited) Common Stock Paid- In Total No of shares Amount Capital Deficit Balance, January 1, 2006 $ (485,159 ) 6,342,761 $ 6,343 $ - $ (491,502 ) Stock issued for purchase of land (valued at $.70 per share) 160,200 228,857 229 159,971 Net loss (22,552 ) (22,552 ) Balance, December 31, 2006 (347,511 ) 6,571,618 6,572 159,971 (514,054 ) Stock issued for debt (valued at $ .90 per share) 440,000 488,889 489 439,511 Balance ( Pre reverse stock split) 92,489 7,060,507 7,061 599,482 (514,054 ) Effect of 1 for 30 reverse stock split - (6,825,097 ) (6,826 ) 6,826 - Stock issued for debt (valued at $1.75 per share) 306,600 175,200 175 306,425 - Stock issued for services (value at $ 1.50 - $ 2.49per share) 7,742,100 3,254,100 3,254 7,738,846 - Sales of common stock ( $ 0.50 per Share) 150,000 300,000 300 149,700 - Net loss (7,886,352 ) - - - (7,886,352 ) Balance, September 30, 2007 404,837 3,964,710 3,964 8,801,279 (8,400,406 ) See notes to unaudited consolidated financial statements. 4 PROMOTORA VALLE HERMOSO, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net (loss) income $ (7,886,352 ) $ 103,648 Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation 10,519 10,539 (Gain) on sale of fixed assets (7,084 ) - Non-cash compensation 7,742,100 - Change in operating assets and liabilities (87,099 ) 55,482 Net cash provided by (used in) operating activities (227,916 ) 169,669 Cash flows from investing activities: Land held for future activities (16,260 ) - Proceeds from the sale of fixed assets 12,065 - Purchase of property and equipment (1,370 ) (2,938 ) Net cash used in investing activities (5,565 ) (2,938 ) Cash flows from financing activities: Proceeds from the sale of stock 150,000 - Proceeds from borrowings - related party 138,000 80,000 Payment of loan - related party (103,716 ) (116,500 ) Net cash provided by (used in) financing activities 184,284 (36,500 ) Net increase (decrease) in cash (49,197 ) 130,231 Cash - beginning of period 99,126 10,881 Cash - end of period $ 49,929 $ 141,112 Changes in operating assets and liabilities consist of: (Increase) decrease in accounts receivable $ 12,960 $ (270,654 ) (Increase) decrease in costs of uncompleted contracts in excess of billings (191,951 ) 422,454 Increase (decrease) in accounts payable and accrued expenses 51,986 (78,662 ) Increase (decrease) in income taxes (16,415 ) 38,848 Increase (decrease) in customer advances 56,321 (56,504 ) $ (87,099 ) $ 55,482 See notes to unaudited consolidated financial statements. 5 PROMOTORA VALLE HERMOSO, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) For the Nine Months Ended Septembert 30, 2007 2006 Supplementary Information: Cash paid during the year for Interest $ - $ - Income taxes $ 16,415 $ - Non cash financing activities: Issuance of common stock for debt $ 732,139 $ - Issuance of common stock for services $ 7,742,100 $ - Issuance of common stock in lieu of accrued interest $ 14,461 $ - See notes to unaudited consolidated financial statements. 6 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated balance sheet as of September 30, 2007 and the consolidated statements of operations, stockholders’ equity (deficiency) and cash flows for the periods presented herein have been prepared by Promotora Valle Hermoso, Inc. (the “Company” or “Promotora Valle Hermoso”) and are unaudited.In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, changes in stockholders’ equity and cash flows for all periods presented has been made. Organization Promotora Valle Hermoso, Inc. and Subsidiary is engaged in developing a real estate project in Ecuador with a surface area of approximately 23,916 m2.The Company operates its business through its Ecuadorean wholly-owned subsidiary, Maria Paz Housing Complex. The project has three stages.The first stage is under construction and was designed to have an extension of 10,200 m2, which includes the construction of 46 houses, two commercial locations, a community center, a community area, a watchman location, a vehicle and pedestrian circulation area and water services.This first stage is completely sold as of December 31, 2006 and the total delivery is scheduled for December 2007. The second stage is under construction and was designed to have an extension of 8,800 m2., which includes the construction of 43 townhouses, two commercial locations, community center, common areas, watchman location, vehicle and pedestrian circulation area and utilities. The stage started in July of 2006. Infrastructure investment is approximate $330,000 Sales started on September 2006. The estimated revenue for this stage is approximately $2,200,000. In addition to this project, in November 2006, the Company acquired a piece of land of approximately 1,800 m2, located northeast of Quito, Ecuador. This land is intended for the construction of Torres La Guardia Housing Complex. The Company estimates to start construction at the beginning of 2008. Basis of Presentation On June 6, 2006, Promotora Valle Hermoso entered into a share exchange with Lion Gri International, Inc. ("Lion Gri").In connection with the share exchange, Lion Gri acquired the assets and assumed the liabilities of Promotora Valle Hermoso. 7 As provided for in the share acquisition agreement, the stockholders of Promotora Valle Hermoso received 4,000,000 shares of Lion Gri common stock, representing 64% of the outstanding stock after the acquisition, in exchange for the outstanding shares of Promotora Valle Hermoso common stock they held.Immediately following the share acquisition, Lion Gri had a total 6,342,761 common shares issued and outstanding. Promotora Valle Hermoso was then liquidated and Lion Gri changed its name to Promotora Valle Hermoso, Inc. The financial statements reflect a retroactive restatement of Promotora Valle Hermoso's historical stockholders' equity (deficiency) to reflect the equivalent number of common shares issued in the acquisition. For accounting purposes, the share exchange has been treated as a recapitalization of Promotora Valle Hermoso, the acquirer.The financial statements prior to June 6, 2006 are those of Promotora Valle Hermoso. Share and per share data (except par value) presented for all periods reflect the effect of a 1-for-30 reverse stock split which was effected on August 8, 2007, as discussed in Note 9, “Stockholders’ Equity”. 2.Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary.All inter-company transactions and balances have been eliminated. Use of Estimates The preparation of financial statements in conformity with accounting principles accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue in accordance with the guidance contained in SEC Staff Bulletin No. 104, "Revenue Recognition in Financial Statements".Revenue from home and land sales are recorded when title is conveyed to the buyer, adequate cash payment has been received and there is no continued involvement.The Company generally is not contractually obligated to give allowances, except for defective construction product. 8 With the development of the real estate project, the Company has adopted the revenue recognition method for completed work, over which the revenue and costs will be recorded at the time of the completion of home construction and delivery to the buyer.Provisions for estimated losses on uncompleted long-term contracts are made in the period in which such losses are determined.The cash received on the home is recorded as customer advances until the revenue is recognized.Cash advances at September 30, 2007 against future revenue were $383,207 and is included in customer advances on the Company’s consolidated balance sheet. Cost Recognition Costs associated with future income or otherwise associated with future accounting periods are deferred as assets.These costs are amortized to cost of sales as the applicable homes are sold.The amounts are included in costs of unbilled contracts in excess of billing on the Company's consolidated balance sheet. Post Development Completion Costs In instances where a development is substantially completed and sold and the Company has additional construction work to be incurred, an estimated liability is provided to cover the cost of such work and is recorded in accounts payable in the accompanying consolidated balance sheet. Cash Equivalents Cash equivalents include short-term investments with maturity of three months or less when purchased.At September 30, 2007, there were no cash equivalents. Accounts Receivable The Company maintains allowances for doubtful accounts for estimated losses from the inability of its customers to make required payments.The Company determines its reserves by specific identification of customer accounts where appropriate.The Company requires progressive payments as the homes are being constructed.If the financial condition of the Company’s customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required.For the nine months ending September 30, 2007 and 2006, the Company recorded bad debts of $-0- and $-0-, respectively. Fair Value of Financial Instruments For financial instruments, including cash, accounts receivable, accounts payable and accrued expenses, it was assumed that the carrying amount approximated fair value because of the short maturities of such instruments.Management believes that the carrying amount debt is a reasonable estimate of its fair value. 9 Concentration of Credit Risk Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of accounts receivable.The Company grants credit to customers that are based on an evaluation of the customer's financial condition, without requiring collateral.Exposure to losses on receivables is principally dependent on each customer's financial condition.The Company controls its exposure to credit risk through credit approvals, and progressive payments as the work is preformed. Evaluation of Long-Lived Assets The Company reviews land held for future development or sale and equipment for impairment whenever events or changes in circumstances indicate the carrying value may not be recoverable in accordance with guidance in SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets".If the carrying value of the long-lived asset exceeds the present value of the related estimated future cash flows, the asset would be adjusted to its fair value and an impairment loss would be charged to operations in the period identified. Worker's Participation In accordance with Ecuadorian law, the Company will pay the workers a 15% participation bonus over period profits before income taxes as each phase of the project is completed. Advertising Costs Advertising costs are treated as period costs and expensed as incurred.During the nine months ended September 30, 2007 and September 30, 2006, advertising costs expenses amounted to $ 41,770 and $ 8,880 respectively. Interest Costs related to properties under development are capitalized during the land development and home construction period and expensed as cost of sales interest as the related homes are sold.Costs related to properties not under development are charged to interest expense separately in the consolidated statement of operations.No interest was capitalized for the nine months ended September 30, 2007 and September 30, 2006. Depreciation Equipment used in the day-to-day operations is stated at cost less accumulated depreciation and amortization.Depreciation is calculated primarily using the straight-line method over their estimated useful lives. 10 Income Taxes The Company accounts for income taxes using an asset and liability approach under which deferred income taxes are recognized by applying enacted tax rates applicable in future years to the differences noted in the financial statement carrying amounts and the tax basis of the reported assets and liabilities. The principal item-giving rise to deferred taxes is a net operating loss carry-forward. The Company accounts for income taxes in accordance with the Internal Income Tax Law of Ecuador.The Company is taxed at a rate of 25%. Stock Based Compensation The Company issued shares of common stock to employees and non employees as stock based compensation.The Company accounts for the services using fair market value of the consideration issued.For the nine months ended September 30, 2007 the Company issued 3,254,100 shares and recorded compensation expense of $7,742,100. Foreign Currency The functional currency of Ecuador is the U.S. dollar.All transactions are denominated in U.S. dollars. Earnings (Loss) Per Share Basic earnings (loss) per common share are computed by dividing net loss by weighted average number of common shares outstanding during the year.Diluted earnings (loss) per common share are computed by dividing net earnings by the weighted average number of common share and potential common shares outstanding during the year.As of September 30, 2007 andSeptember 30, 2006, there were no potential common shares. New Financial Accounting Standards In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements”, which enhances existing guidance for measuring assets and liabilities using fair value.This Standard provides a single definition of fair value, together with a framework for measuring it, and requires additional disclosure about the use of fair value to measure assets and liabilities.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company does not believe that SFAS No. 157 will have a material impact on its consolidated financial statements. 11 In February 2007, the FASB issued SFAS No. 159 (“SFAS 159”) “The Fair Value Option for Financial Assets and Financial Liabilities”, providing companies with an option to report selected financial assets and liabilities at fair value.The Standard’s objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.It also requires entities to display the fair value of those assets and liabilities for which the Company has chosen to use fair value on the face of the balance sheet.SFAS 159 is effective for fiscalyears beginning after November 15, 2007.The Company is currently evaluating the impact of the adoption of this Statement on its consolidated financial statements. 3.Equipment September 30 2007 Vehicles and machinery 42,126 Computer equipment 1,976 44,102 Less: accumulated depreciation 27,948 $ 16,154 Depreciation expense for the nine months ended September 30, 2007 and September 30, 2006 amounted to $ 10,519, and $ 10,539, respectively. 4.Costs of uncompleted contracts in excess of billing The component of costs of uncompleted contracts in excess of billing that have been deferred are as follows: September 30, 2007 Urbanization 72,832 Civil works 399,612 Terminated 24,437 Townhouses 235,693 $ 732,574 5.Notes Payable In connection with the share exchange, the Company assumed an obligation to Lion Gri International in the amount of $300,000.The note payable bears interest of 5% per anum and payment was due 30 days after the Company filed its Form 10-KSB for the year ended December 31, 2006.On September 21, 2007, the Company . issued 175,200 outstanding shares of common stock to Lion Gri shareholders in lieu of the payment for the note and interest of $306,600.For the nine and three months ended September 30, 2007 and 2006, the Company recorded interest expense of $9,397 and $11,250 and ,$1,921 and $11,250, respectively. 12 6.Related Party Transactions As of September 30, 2007, the notes payable-related party is due Ramon E. Rosales, the Company’s president, in the amount of$130,000.For the nine months ended September 30, 2007 and2006, the Company received loans of $138,000 and $80,000 and made payments of $-103,717- and $-116,500-, respectively.The interest rate is 8% for 2007 and 12% for year 2006.The note is due upon demand.The Company recorded interest expense of $19,229 and $-0- for the nine months ended September 30, 2007 and2006, respectively, and is included in accrued expenses on the Company’s consolidated balance sheet. In March 2007, the Company agreed to issue Ramon E. Rosales 488,889 shares of its common stock, the fair value of the stock at the time of the agreement, in exchange for the elimination of $440,000 of related party debt.In March 2007, Ramon E. Rosales became Chief Executive Officer of the Company. In November 2006, the Company issued 228,857 common shares of its common stock, the fair value of the stock at the time of the agreement, to Maria Rosales, the daughter of the Company’s president, to purchase a tract of land in Quito, Ecuador.The fair value of the consideration issued was $160,200. 7. Accounts Payable As of September 30, 2007, the Company owes Mrs. Maria Luisa Paz Aguirre $75,000 for the purchase of land where the initial housing project is being constructed. The Company purchased the land in 2003 for $350,000.The Company has agreed to either pay the balance in cash or transfer two housing units to Mrs. Aguirre with the difference to her to be paid in cash.The amount due is interest free.These amounts are included in accounts payable on the Company’s consolidated balance sheet. 8.Income Taxes The Company adopted the provisions of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainties in Income Taxes, ("FIN 48") on January 1, 2007.As a result of the implementation of FIN 48, the Company recognized no adjustment in the net liabilities for unrecognized income tax benefits. 9. Stockholders’ Equity On August 8, 2007, the Board of Directors approved a 1-for-30 reverse stock split of the Company’s common stock.In connection with the reverse stock split, the Company’s shareholders approved on August 8, 2007 an amendment to the Company’s certificate of incorporation to decrease the number of authorized common shares from 500 million to 100 million. All shares and per share data (except par value) have been adjusted to reflect the effect of the reverse stock split for all periods presented. 13 10.Subsequent Event On October 25, 2007, the Company signed a definitive agreement to acquire Bavelemente V. Kahn Inc. (“Bavelemente”).Under the proposed terms of the agreement, the Company will acquire Bavelemente for $1,000,000 in Promotora Valle Hermoso common stock.The value of the Promotora Valle Hermoso common shares will be based upon October 19, 2007 closing market price of $3 per share.Upon successful completion of the financial audit of Bavelemente and due diligence process, the Company will issue Bavelemente 333,333 Promotora Valle Hermoso common shares. Bavelemente is a Germany corporation specializing in the sale and installation of structural building components such as windows, doors, kitchens, etc. ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Important Considerations Related to Forward-Looking Statements This Form 10-QSB includes "forward-looking statements".All statements, other than statements of historical facts, included or incorporated by reference in this Form 10-QSB which address activities, events or developments that we expect or anticipate will or may occur in the future are forward-looking statements.The words "believe", "intend", "expect", "anticipate", "project", "estimate", "predict" and similar expressions are also intended to identify forward-looking statements. FORWARD-LOOKING STATEMENTS ARE NOT GUARANTEES OF FUTURE PERFORMANCE AND ARE SUBJECT TO CERTAIN RISKS, UNCERTAINTIES AND ASSUMPTIONS THAT ARE DIFFICULT TO PREDICT.THEREFORE, ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE EXPRESSED OR FORECASTED IN ANY SUCH FORWARD-LOOKING STATEMENTS.THESE RISKS AND UNCERTAINTIES INCLUDE THOSE DISCUSSED IN “PART I, ITEM 1. – DESCRIPTION OF BUSINESS – RISK FACTORS” CONTAINED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-KSB FOR THE YEAR ENDED DECEMBER 31, 2006, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 28, 2007.UNLESS REQUIRED BY LAW, THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE.INVESTORS SHOULD REVIEW THIS QUARTERLY REPORT IN COMBINATION WITH THE COMPANY’S ANNUAL REPORT ON FORM 10-KSB IN ORDER TO HAVE A MORE COMPLETE UNDERSTANDING OF THE PRINCIPAL RISKS ASSOCIATED WITH AN INVESTMENT IN THE COMPANY’S STOCK. 14 Forward-looking statements included or incorporated by reference in this Form 10-QSB are based on certain assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors we believe are appropriate in the circumstances.However, whether actual results and developments will conform to our expectations and predictions is subject to a number of risks and uncertainties which could cause actual results to differ materially from our expectations. Consequently, all the forward-looking statements made in this report and in the documents we incorporate by reference are qualified by these cautionary statements, and there can be no assurance that the actual results or developments anticipatedby us willbe realized or, even if substantially realized, that they will have the expected consequences to or effects on us or ourbusiness or operation.In light of the significant uncertainties inherent in such forward-looking statements, their inclusion should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. General The following is derived from, and should be read in conjunction with, our unaudited condensed consolidated financial statements and related notes, as of and for the nine months ending on September 30, 2007 and September 30, 2006. Nine months ended September 30, 2007 compared to nine months ended September 30, 2006. Revenue Revenue decreased by $ 587,571 to $ 228,140 for the nine months ended September 30, 2007 from $815,711 for the nine months ended September 30, 2006. During2007, credits from local banks and financial institutions were not approved timely; therefore only six houses were closed within this period. Construction Costs Costs of construction decreased by $347,934 to $134,542 for the nine months ended September 30, 2007 from $482,476 for the nine months ended September 30, 2006. The construction costs were proportional to the income decreases due to the house sales. Selling and Administrative Selling and administrative expenses increased by $29,734 to $209,223 for the nine months ended September 30, 2007 compared to $179,489 for the nine months ended September 30, 2006. This increase is due toand changes in marketing . 15 Compensatory Element of Common Stock Issued for Services Services increased by $7,742,100 to $7,742,100 for the nine months ended September 30, 2007 from $-0- for the nine months ended September 30, 2006.This was due to stock issued for consulting fees and services. Liquidity and Capital Resources During the nine months ended September 30, 2007, the Company utilized resources that were generated from down payments from the buyers in Ecuador.In addition, the chief executive officer loaned money to the Company and the Company sold shares of common stock. Three months ended September 30, 2007 compared to three months ended September 2006 Revenue Revenue decreased by $203,451 to $ 66,055 for the three months ended September 30, 2007 from $269,506 for the three months ended September 30, 2006.During the third quarter of 2007, credits from local banks and financial institutions were not approved timely; therefore, only one house was closed within this period. Construction Costs Costs of construction decreased by $181,641 to $34,287 for the three months ended September 30, 2007 from $215,928 for the three months ended September 30, 2006. The construction costs were proportional to the income decreases due to the house sales. Selling and Administrative Selling and administrative expenses increased by $36,342 to $69,997 for the three months ended September 30, 2007 compared to $(8,167) for the three months ended September 30, 2006. This increase is due to additional marketing expense. Compensatory Element of Common Stock Issued for Services Services increased by $7,742,100 to $7,742,100 for the three months ended September 30, 2007 from $-0- for the three months ended September 30, 2006.This was due to stock issued for consulting fees and services. Liquidity and Capital Resources During the three months ended September 30, 2007, the Company utilized resources that were generated from down payments from the buyers in Ecuador. 16 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Risk Factors That May Affect Our Future Results and the Market Price of Our Stock In addition to the other information set forth elsewhere in this quarterly report, you should carefully consider the following factors when evaluating us. An investment in Promotora Valle Hermoso will be subject to risks inherent in our business. The trading price of our shares will be affected by the performance of our business relative to, among other things, our competitors, market conditions, and general economic and industry conditions. The value of an investment in Promotora Valle Hermoso may decrease, resulting in a loss. If any of the following risks actually occurs, our business, financial condition, and results of future operations could suffer. In such case, the trading price of our shares could decline, and you could lose all or part of your investment. We depend on the services of our chief executive officer and our chief financial officer and implementation of our business plan could be seriously harmed if we lost the services of either one. We depend heavily on the services of Ramon Rosales, our Chairman, Chief Executive Officer and President, and Maria Fernanda Rosales, our Chief Financial Officer. We do not have an employment agreement with either, nor do we have a “key person” life insurance policy on either Mr. Ramon Rosales or Ms. Maria FernandaRosales to cover our losses in the event of the death of either individual. There can be no assurance that these persons will remain in their management positions with us, and the loss of services of either of these two people would disrupt our business operations, which could reduce our revenues and profits. We generally do not have long term supply contracts and are subject to price fluctuations for construction materials. Our business is heavily dependent upon construction materials, such as cement, lumber, concrete, glass, and other materials, which we purchase from third-party suppliers. We could experience shortages of raw materials due to supply, production or shipment difficulties, which could decrease our ability to supply housing to our customers. We are also directly affected by increases in the costs of such raw materials. If we cannot increase prices because of competitive pressure, increased construction materials costs could reduce our profits. 17 We may be unable to sustain further growth if we do not increase our working capital and/or attract financing for capital expenditures. The construction development industry is a capital-intensive business, which requires substantial capital expenditures to develop housing communities. We estimate our need for capital expenditures at approximately $5 million over three years to be used for buying additional land for development of new housing complexes and upgrading and renewing our production means. If we do not attract capital for current operations and capital expenditures, we may not be able to increase our production and sales, and our ability to compete with our advanced competitors, who are able to invest in development projects, will be adversely affected. It may be difficult to effect service of U.S. process and enforce U.S. legal process against our directors and us. We are organized under the laws of Colorado; therefore, our stockholders are able to effect service of process in the U.S. upon us. Our three directors and almost all of our operating assets are located outside the U.S. in the Republic of Ecuador. As a result, it may not be possible to effect service of process upon our directors in the Republic of Ecuador, nor may it be possible to enforce judgments of U.S. courts against these directors or our assets. Any judgments of U.S. courts against our directors residing in the Republic of Ecuador will have to be domesticated in the Republic of Ecuador in accordance with the Ecuador civil code, including the code of civil procedure and related laws and directives approved by the Ecuadorian Parliament and the Supreme Court of the Republic of Ecuador. Original actions or actions for enforcement of judgments of U.S. courts predicated solely upon the laws of the U.S., including the U.S. federal securities laws, may not be enforceable in the Republic of Ecuador. In addition, awards of punitive damages in actions brought in the U.S. or elsewhere may not be enforceable in Ecuador. We do not plan to pay cash dividends. Holders of our common stock are entitled to cash dividends when, as and if declared by the board of directors out of funds legally available for the payment of dividends. We have never paid dividends and our management does not anticipate the declaration or payments of any dividends in the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Our future dividend policy will be subject to the discretion of our board of directors and will be contingent upon future earnings, if any, our financial condition, capital requirements, general business conditions, and other factors. 18 ITEM 4.CONTROLS AND PROCEDURES As of September 30, 2007, the end of the period covered by this quarterly report, the Chief Executive Officer and Chief Financial Officer of the Company (the “Certifying Officers”) conducted evaluations of the Company’s disclosure controls and procedures. As defined under Sections 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the term “disclosure controls and procedures” means controls and other procedures of an issuer that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including the Certifying Officers, to allow timely decisions regarding required disclosure. Based on this evaluation, the Certifying Officers have concluded that the Company’s disclosure controls and procedures were effective to ensure that material information is recorded, processed, summarized and reported by management of the Company on a timely basis in order to comply with the Company’s disclosure obligations under the Exchange Act, and the rules and regulations promulgated there under. Further, there were no changes in the Company’s internal control over financial reporting during the fourth fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 19 PART II - OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS Other than as set forth below, we are not a party to any pending legal proceedings or are aware of any pending legal proceedings against us that, individually or in the aggregate, would have a material adverse affect on our business, results of operations or financial condition. ITEM 2.UNREGISTERED SALES OF EQUITY AND USE OF PROCEEDS. N/A ITEM 3. DEFAULTS UNDER SENIOR SECURITIES N/A ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 18, 2006, the Company filed its preliminary proxy solicitation materials with the Commission (PRE 14A). On June 2, 2006 the Company filed its definitive solicitation materials with the Commission (DEF 14A). On June 23, 2006, Lion-Gri International, Inc. (the “Company”) held a duly noticed Special Meeting of Shareholders whereby the following proposals were considered and approved by a greater then 2/3 vote: To consider and act upon a proposal to effect a one (1) share for twenty (20) share reverse split of the Company’s issued and outstanding shares. To ratify and affirm the Exchange Agreement entered into on March 1, 2006 by and between the Company and the Shareholders of Promotora Valle Hermoso, Inc. To ratify the appointment of Maria Rosales, Maria Fernanda Rosales and Patricia Narvaez as Directors of the Company. To effect the name and address change of the Company from Lion-Gri International, Inc. to Promotora Valle Hermoso, Inc. in accordance with the Exchange Agreement of March 1, 2006. Accordingly, the Company filed an Amendment to the articles of incorporation with the State of Colorado to effect the proposals. The Company also applied and received a new CUSIP number and a new trading symbol. 20 ITEM 5. OTHER INFORMATION N/A ITEM 6. EXHIBITS N/A SIGNATURES In accordance with the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: November 19, 2007 PROMOTORA VALLE HERMOSO, INC. /s/ Ramon E. Rosales Ramon E. Rosales Chief Executive Officer /s/ Maria Fernanda Rosales Maria Fernanda Rosales Chief Financial Officer 21 EXHIBIT INDEX ExhibitDescription of Exhibit 2.1 Exchange Agreement between Lion-Gri and Promotora Valle Hermoso. 2.2 Articles of Incorporation and bylaws. 2.3 Exchange agreement between Promotora Valle Hermoso and Maria Paz.
